Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itu et al. (US 20180247020 A1) in view of Leow et al. (US 20070274584 A1).
Regarding claim 1, Itu et al. teaches a medical care support device comprising: an acquisition unit that acquires medical information including medical image data representing a medical image obtained by imaging a bone of a subject (see Fig. 1,  Fig. 4, Abstract, para [0072]; “The information acquired at steps 105-115 may be acquired at a single time point, or at different time points” see also para [0081]; “the anatomical bone models may be generated from medical images acquired from patients”) and age information representing an  age of the subject in a case where the medical image is imaged (see para [0042]; “in one embodiment, the subject-specific features comprise one or more of age, ethnicity, sex, weight, height, fracture history, family history, smoking, alcohol, glucocorticoids, and rheumatoid arthritis, aBMD, vBMD, bone turnover markers, and ultrasound based measurements”); and a learned model learned in advance using a plurality of pieces of learning medical information including the medical image data and the age information (see para [0077]; “The workflow displayed in FIG. 1 is used during the prediction phase which is performed online. To be able to use one or more machine learning algorithms these have to be trained a priori offline. FIG. 2 displays a generic workflow of the training phase, as it may be applied in some embodiments. The most important aspect for the training phase is the existence of a large database 205 comprising patient-specific information (non-invasive data, medical images, bone turnover markers) and patient-specific outcome measures of interest for osteoporosis (e.g., fracture occurrence, fracture severity, quantity extracted from a biomechanical FEA, etc.)”). Itu et al. does not teach as further claimed, but
Leow et al. teach a derivation unit that derives presence or absence of a fracture in a growth plate of the subject, based on the medical information acquired by the acquisition unit (see Fig. 11, para [0161]; “the described embodiments may be extended to fracture detection in the presence of growth plates of for example, the radius bone. Growth plates are a feature of the natural growing process of the radius. In some cases, growth plates can be in presence together with fractures of the radius further away from the wrist”) and a warning information output unit that outputs warning information representing a warning in a case where the growth plate of the subject is fractured (see para [0058-0060]; “Display on an output device the results of the automated analysis, including but not limited to [0059] whether the bones of interests are fractured, and the associated confidence; [0060] the locations of suspected fractures; and [0061] alerting the doctors to the suspected fractures” see also para [0166]; “In addition, the analysis results such as those relating to the suspected fractures are alerted to the people examining the x-ray images (e.g. doctors) through manual alerts by the user of the system or electronic alerts such as email”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Leow et al. in order to determine the occurrence and the precise nature of the fractures (see para [0058-0060]).
Regarding claim 3, the rejection of claim 1 is incorporated herein.  
Itu et al. in the combination further teach wherein the medical information further includes thickness information representing a thickness of the bone of the subject, and wherein the learning medical information further includes the thickness information (see para [0083]; “As illustrated in FIG. 4, the femur bone morphometric features for the femur bone include, without limitation, head diameter, large trochanter diameter, condyle diameter, bone length, neck length, shaft width, cortex thickness, condyle size, small trochanter position, neck angle, and shaft curve diameter” see also para [0093]; “”).  
Regarding claim 4, the rejection of claim 1 is incorporated herein.  
Itu et al. in the combination further teach wherein the medical information further includes body type information on a body type of the subject, and wherein the learning medical information further includes the body type information (see para [0021]; “Currently, quantitative CT is recommended as an alternative to DXA if: (i) the individual is very large or very small” the individual size implies body type information of the subject).  
Regarding claim 6, the rejection of claim 1 is incorporated herein.  
Leow et al. in the combination further teach wherein the medical image data included in the learning medical information includes first medical image data representing a first medical image in which the growth plate is fractured and second medical image data representing a second medical image in which the growth plate is not fractured (see para [0108]; “FIGS. 3a and 3b illustrate examples of Gabor texture orientation maps generated based on Gabor filtering. FIG. 3a shows the texture orientation map of a healthy femur 300 and FIG. 3b shows the texture orientation map of a fractured femur 310. The short lines 302 plotted within the bone contour regions 304 indicate the trabecular orientations”).  
Regarding claim 7, the rejection of claim 1 is incorporated herein.  
Leow et al. in the combination further teach wherein the medical image data included in the learning medical information includes, out of the growth plates in a pair of left and right bones (see para [0161]; “Growth plates are a feature of the natural growing process of the radius. In some cases, growth plates can be in presence together with fractures of the radius further away from the wrist” see also para [0158]; “FIG. 9 shows the performance of the classifier on the testing samples. `left` 902 indicates left wrist and `right` 904 indicates right wrist and `overall` 906 indicates the average results of the left and right wrist detection”), first medical image data in which the growth plate of one bone is fractured and second medical image data in which the growth plate of the other bone is not fractured (see para [0108]; “FIGS. 3a and 3b illustrate examples of Gabor texture orientation maps generated based on Gabor filtering. FIG. 3a shows the texture orientation map of a healthy femur 300 and FIG. 3b shows the texture orientation map of a fractured femur 310. The short lines 302 plotted within the bone contour regions 304 indicate the trabecular orientations”), and wherein the acquisition unit acquires the medical image data representing the medical image obtained by imaging each of the pair of left and right bones as the medical image data of the subject (see para [0158]; “FIG. 9 shows the performance of the classifier on the testing samples. `left` 902 indicates left wrist and `right` 904 indicates right wrist and `overall` 906 indicates the average results of the left and right wrist detection”).  
Regarding claim 8, the scope of claim 8 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 9, the scope of claim 9 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here (see also para [0134]; “the embodiments of the present disclosure may be included in an article of manufacture (e.g., one or more computer program products) having, for example, computer-readable, non-transitory media. The media may have embodied therein computer readable program code for providing and facilitating the mechanisms of the embodiments of the present disclosure”).

Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itu et al.  in view of Leow et al. as applied in claims above, and further in view of Kobayashi et al. (JP 2014064776 A).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  the combination of Itu et al. and Leow et al. does not teach as further claimed, but
Kobayashi et al. teach wherein the medical information further includes breed information representing a breed of the subject, and wherein the learning medical information further includes the breed information (see Abstract, page 2, paragraph 10; “The target identification information may include animal breeds”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kobayashi et al. in order to determine the similarity between the shooting guidance desired by the user and the registered shooting guidance based on the information indicating the similarity (see Abstract, page 2, paragraph 10).
Regarding claim 5, the rejection of claim 1 is incorporated herein.  
Kobayashi et al. in the combination further teach wherein the medical information further includes action information on an action of the subject, and wherein the learning medical information further includes the action information (see page 2nd paragraph; “  For example, when the server 20 receives a search request using the target identification information of Chihuahua (race: dog, body length: 25 cm, weight: 2.3 kg) as search conditions, there is no shooting guidance for Chihuahua in this embodiment. The server 20 searches for shooting guidance of the same race, that is, shooting guidance B1, B2, and B3 of Pomeranian, Shibanui, and Miniature Ducks, and distributes them to the console 16 (see FIG. 4). In addition, even when information on the classification of races (for example, a dog is classified into a small dog and a large dog) is stored in the metadata 34 of the imaging guidance, the imaging guidance of animals belonging to the same category can be searched. Good.   Further, for example, when the server 20 receives a search request using the target identification information of English (race: guinea pig, body length: 24 cm, weight: 0.8 kg) as a search condition, in this embodiment, there is no English shooting guidance. Furthermore, there is no shooting guidance for the same race (see FIG. 4). In this case, as shown in FIG. 16, the server 20 extracts data on body length and weight from the metadata 34 of the existing shooting guidances A1 to E1” the race, body size and weight information of the subject implies the active information of the subject).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668